 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-0898-PHX-DLR
10                  Plaintiff,
11   v.                                                 ORDER
12   David Allen Harbour,
13                  Defendant.
14
15          This matter is before the Court on Defendant’s Motion to Continue Status Hearing

16   (Doc. 76). The reason for the request is because the Pretrial Services Officer has a conflict

17   with the set hearing date. There is no objection by the government, and upon good cause

18   appearing, the motion to continue will be granted.

19          The Pretrial Services Officer may appear telephonically at the reset hearing,

20   consistent with Pretrial Services staff practice during the pandemic. Counsel for the

21   Government, counsel for the Defendant, and the Defendant may appear telephonically if

22   the Defendant consents to such after consultation with counsel and any circumstances

23   pertaining to the pandemic make telephonic appearance appropriate. Based on informal

24   communications between counsel and court staff, court staff is of the understanding that

25   counsel for both parties and the Defendant personally intend to appear telephonically at the

26   reset hearing due to the pandemic. Given such, the Court will place the responsibility for

27   planning and initiating the conference call on counsel for the Defendant.

28          Accordingly,
 1         IT IS ORDERED granting Defendant’s Motion to Continue Status Hearing (Doc.
 2   76). The initial appearance and status hearing regarding Petition for Action on Conditions
 3   of Pretrial Release set May 12, 2020, at 11:00 a.m. is continued to May 19, 2020, at 10:00
 4   a.m., courtroom 304, Sandra Day O’Connor U.S. Courthouse, 401 W. Washington St.,
 5   Phoenix, Arizona.
 6         IT IS FURTHER ORDERED that counsel for Defendant shall plan and initiate a
 7   conference call for all of the telephonic appearances for the scheduled hearing if counsel
 8   for Defendant and/or Defendant intends to appear telephonically.
 9         The Court finds there is no excludable delay under 18 U.S.C. § 3161.
10         Dated this 29th day of April, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
